Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.620 Filed 07/06/21 Page 1 of 10




                             United States District Court
                             Eastern District of Michigan
                                  Southern Division

United States of America,

                    Plaintiff,                Case No. 19-cr-20726

vs.                                           Hon. Paul D. Borman

D-2   Vance Pearson,

               Defendant.
________________________________/

                   Stipulated Preliminary Order of Forfeiture

      The United States of America, by and through its attorney, Adriana Dydell,

Assistant United States Attorney, and Defendant Vance Pearson (“Defendant”), by

and through his attorney, N. Scott Rosenblum, submit this Stipulated Preliminary

Order of Forfeiture to the Court and stipulate and agree to the following:

      1.     On January 6, 2020, the United States filed a Superseding Information

(“Information”), which charges Defendant with one count of Conspiracy to

Embezzle Union Funds and to Use a Facility of Interstate Commerce to Aid a

Racketeering Organization, in violation of 18 U.S.C. §§ 371, 1952(a)(3), and 29

U.S.C. § 501(c) (ECF No. 12).

      2.     The Information contains Forfeiture Allegations which provide notice

that the United States intends to forfeit any property, real or personal, which



                                          1
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.621 Filed 07/06/21 Page 2 of 10




constitutes or is derived from proceeds traceable to the charged violations . (ECF

No. 12, PageID. 103).

      3.     On or about February 7, 2020, Defendant pleaded guilty to Count One

of the Information.

      4.     In the factual basis of his Rule 11 Plea Agreement, Defendant agreed

that he and others embezzled, stole, and unlawfully and willfully abstracted and

converted more than $1.5 million of the moneys, funds, property, and other assets

of the United Auto Workers to their own use (ECF No. 17, PageID. 116).

      As part of the scheme, Defendant and others fraudulently obtained hundreds

of thousands of dollars of UAW funds (Id. at PageID. 117). Much of this money

was obtained through the submission of vouchers that claimed the payments were

for legitimate expenses for UAW Region 5 conferences (Id.) In reality, the

vouchers concealed the true destination of the funds and the true purpose of the

expenses, which was for the personal benefit of select senior UAW officials (Id.)

      Defendant and others used Master Account arrangements with hotels, to

divert UAW funds for personal purposes (Id.). These Master Accounts were

funded, in part, by UAW Headquarters based on fraudulent vouchers submitted by

senior UAW officials, which misrepresented the destination and purpose of the

expenses (Id.) The vouchers represented the payments were to the hotels for

legitimate conference expenses; in reality, significant portions of the funds were

                                          2
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.622 Filed 07/06/21 Page 3 of 10




forwarded through the Master Account to outside vendors for personal expenses

including cigars, private villas, high-end liquor and meal expenses, golfing apparel,

golf clubs, and green fees (Id. at 117-118).

         In or about June 2016, Defendant falsely told a UAW accounting official

that an expense for outside vendors had been used for “meals.” In truth, the funds

had been used to pay for golf merchandise (Id. at PageID. 121). In or about 2016,

Defendant and other co-conspirators used UAW funds to pay for sets of custom-fit

Titleist golf clubs through the Club at Porto Cima in Sunrise Beach, Missouri (Id.

at PageID. 121). The conspirators fraudulently concealed the use of UAW money

for the purchase of the golf clubs by hiding expenditures within the costs of a

UAW Region 5 conference held in September 2016 in Lake of the Ozark, Missouri

(Id.).

         In another scheme, co-conspirators also took over $50,000 from the “Five

Fellowship Fund” bank account, sometimes referred to as a “flower fund” and

from the “Members in Solidarity” bank account, and used the money for personal

expenses unrelated to the ostensible purposes of the two funds (ECF No. 42, at

PageID. 291).

         5.    As part of his Rule 11 Plea Agreement, Defendant agreed to forfeit his

interest in any property, real or personal, constituting or derived from any proceeds




                                           3
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.623 Filed 07/06/21 Page 4 of 10




traceable to violations of 18 U.S.C. §§ 371, 1952(a)(3) and 29 U.S.C. § 501(c)

including the following (ECF No. 17, PageID. 124):

            a. approximately $81,000 from the “flower fund,” also known as the

               5 Fellowship Fund, of the defendant from the following bank

               account controlled by the defendant – UAW Federal Credit Union

               Account No. XXXXXX0940;

            b. approximately $38,000 from the defendant’s “Members in

               Solidarity” account from the following bank account controlled by

               defendant – Enterprise Bank and Trust Account No.

               XXXXXX8102; and

            c. one set of Titleist golf clubs seized from the offices of UAW

               Region 5 in Hazelwood, Missouri on August 28, 2019.

      6.    The foregoing property is more specifically described as:

            a. $83,613.64 in funds from bank account number 6094084 in the

               name of 5 Fellowship Club (19-FBI-008654);

            b. $38,644.62 in funds from bank account number 88102 in the name

               of Members in Solidarity Fund at Enterprise Bank and Trust

               payable to the U.S. Marshal’s Service (21-FBI-002104); and

            c. Titleist golf bag and the following golf clubs: Titleist Driver,

               Warrior 7 wood, Warrior 9 wood, Titleist hybrid rescue club, 23°,

                                         4
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.624 Filed 07/06/21 Page 5 of 10




                Titleist hybrid rescue club, 25°, Titleist hybrid rescue club, 27°,

                Titleist 52° wedge, Titleist 56° wedge, Titleist pitching wedge,

                Titleist sand wedge, Titleist 7 iron, Titleist 8 iron, Titleist 9 iron,

                Pinseeker 1 Wood, Wilson 3 iron, Wilson 4 iron, Wilson 5 iron,

                Wilson 9 iron, Tour Balance Loft Wedge, 60°, Ping 5 wood,

                Fairways Driving Iron- Controller, Boeing putter, Wilson 6 iron,

                Wilson 7 iron, Wilson 8 iron, Wilson pitching wedge, 2 iron, Ping

                3 wood (19-FBI-008359)

(“Subject Property”).

      7.     In his Rule 11 plea agreement, Defendant agreed to the entry of one or

more orders of forfeiture of his interests in the Subject Property by stipulation

and/or application by the United States at, or any time before, his sentencing (ECF

No. 17, PageID. 125).

      8.     As part of this Stipulation, Defendant agrees to forfeit any interest he

may have in the Subject Property to the United States under 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c) as property derived from a conspiracy to

embezzle union funds in violation of 18 U.S.C. §§ 371, 1952(a)(3) and 29 U.S.C.

§ 501(c).

      9.     In entering into this Stipulation, Defendant acknowledges that he

understands that forfeiture is part of the sentence that may be imposed in this case

                                           5
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.625 Filed 07/06/21 Page 6 of 10




and expressly waives his right to challenge any failure by the Court to advise him

of this when his guilty plea was accepted under Federal Rule of Criminal

Procedure 11(b)(1)(J). Defendant also expressly waives the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of forfeiture

in the charging instrument, pronouncement of forfeiture at sentencing and

incorporation of forfeiture in the judgment. In entering into this Stipulation,

Defendant also expressly waives his right under Federal Rule of Criminal

Procedure 32.2(b) to a further determination regarding the forfeitability of the

Subject Property.

       10.   In entering into this Stipulation, Defendant knowingly, voluntarily,

and intelligently waives any challenge to the described forfeiture based upon the

Excessive Fines Clause of the Eighth Amendment to the United States

Constitution.

       11.   Defendant agrees to immediate entry of this Stipulated Preliminary

Order of Forfeiture and agrees that this Order shall become final as to his interests

at entry.

       Based on the Information, the Rule 11 Plea Agreement, this Stipulation, and

other information in the record, and under 18 U.S.C. § 981(a)(1)(C), 28 U.S.C.

§ 2461(c), and Rule 32.2 of the Federal Rules of Criminal Procedure, the Court

finds that the Subject Property has a nexus to Count One and ORDERS

                                          6
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.626 Filed 07/06/21 Page 7 of 10




FORFEITURE of the Subject Property to the United States for disposition

according to law. Any right, title or interest of Defendant, and any right, title or

interest that his heirs, successors or assigns have, or may have, in any of the

Subject Property is HEREBY AND FOREVER EXTINGUISHED.

      THIS COURT FURTHER ORDERS that this Stipulated Preliminary

Order of Forfeiture shall become final as to Defendant at entry and forfeiture of the

Subject Property shall be made part of the Defendant’s sentence in this case and

included in the Judgment.

      THIS COURT FURTHER ORDERS that upon entry of this Stipulated

Preliminary Order of Forfeiture and pursuant to 21 U.S.C. § 853(n) and Rule 32.2

of the Federal Rules of Criminal Procedure, the United States shall publish notice

of this Stipulated Preliminary Order of Forfeiture on www.forfeiture.gov for at

least thirty consecutive days. The United States may also, to the extent practicable,

provide direct written notice to any person or entity known to have an alleged

interest in any of the Subject Property. The aforementioned notice shall direct that

any person, other than the Defendant, asserting a legal interest in any of the

Subject Property must file a petition with the Court within thirty (30) days of the

final date of publication of notice or within thirty (30) days of receipt of actual

notice, whichever is earlier. The petition shall be for a hearing before the Court

alone, without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate the

                                           7
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.627 Filed 07/06/21 Page 8 of 10




validity of the petitioner's alleged interest in any identified Subject Property. Any

petition filed by a third party asserting an interest in any of the Subject Property

must be signed by the petitioner under penalty of perjury and must set forth the

nature and extent of the petitioner's alleged right, title or interest in any identified

Subject Property, the time and circumstances of the petitioner’s acquisition of the

right, title, or interest in any identified Subject Property, and any additional facts

supporting the petitioner's claim, and the relief sought.

      THIS COURT FURTHER ORDERS that, after the disposition of any

motion filed under Federal Rule of Criminal Procedure 32.2(c)(1)(A), and before a

hearing on any ancillary petition, the United States may conduct discovery in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues in the ancillary

proceeding.

      THIS COURT FURTHER ORDERS that, if no one files a timely petition

for any of the Subject Property by the deadline provided in 21 U.S.C. § 853(n)(2),

then this Stipulated Preliminary Order of Forfeiture shall become the Final Order

of Forfeiture and the United States shall have clear title to the Subject Property as

provided in 21 U.S.C. § 853(n)(7) and Federal Rule of Criminal Procedure

32.2(c)(2) and shall be authorized to dispose of the Subject Property as prescribed

by law. If a third party files a petition for ancillary hearing for any of the Subject

                                            8
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.628 Filed 07/06/21 Page 9 of 10




Property, the Court shall enter an Amended Order of Forfeiture that addresses the

disposition of the third party petition(s) as provided under Federal Rule of

Criminal Procedure 32.2(c)(2).

      THIS COURT FURTHER ORDERS that it retains jurisdiction to enforce

this Order, and to amend it as necessary, pursuant to Federal Rule of Criminal

Procedure 32.2(e).

Agreed as to form and substance:

Saima M. Mohsin
Acting United States Attorney

 s/ ADRIANA DYDELL_______                     s/ N. SCOTT ROSENBLUM (see attached)
 ADRIANA DYDELL                               N. SCOTT ROSENBLUM
 Assistant United States Attorney             Attorney for Defendant
 211 W. Fort St., Ste. 2001                   120 S. Central Avenue Suite 130
 Detroit, MI 48226                            Clayton, Missouri 63105
 (313) 226-9125                               (314) 862-4332
 adriana.dydell@usdoj.gov                     srosenblum@rsflawfirm.com
 [CA Bar No 239516]                           33390MO

 Dated: June 22, 2021                         Dated: July 3, 2021

                                              s/ VANCE PEARSON (see attached)
                                              VANCE PEARSON
                                              Defendant

                                              Dated: July 3, 2021

*******************************************
IT IS SO ORDERED.

                                                s/Paul D. Borman
Dated: July 6, 2021                             HON. PAUL D. BORMAN
                                                United States District Judge
                                          9
Case 2:19-cr-20726-PDB-RSW ECF No. 81, PageID.629 Filed 07/06/21 Page 10 of 10




                                     10
